UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
____________________________________

CHRISTY WOOD,

                      Plaintiff,                     1:16-cv-00570-MAT
         -v-                                         DECISION AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner OF Social Security,

                  Defendant.
____________________________________

                                INTRODUCTION

     Christy Wood (“Plaintiff”), represented by counsel, brings

this action pursuant to Title XVI of the Social Security Act (“the

Act”),   seeking     review    of    the    final    decision     of   the   Acting

Commissioner of Social Security (“Defendant” or “the Commissioner”)

denying her application for supplemental security income (“SSI”).

The Court has jurisdiction over the matter pursuant to 42 U.S.C.

§ 1383(c). Presently before the Court are the parties’ competing

motions for judgment on the pleadings pursuant to Rule 12(c) of the

Federal Rules of Civil Procedure. For the reasons set forth below,

the Commissioner’s decision is reversed, Plaintiff’s motion is

granted to the extent that the matter is remanded solely for

calculation    and   payment    of    benefits.      Accordingly,      Defendant’s

motion is denied.

                          PROCEDURAL BACKGROUND

     On January 7, 2013, Plaintiff protectively filed for SSI,

alleging disability      beginning         January   7,   2013.   Administrative

Transcript (“T.”) 67. The claim was initially denied on May 17,
2013, and Plaintiff timely requested a hearing. T. 80-84. A hearing

was   conducted      on      January        13,    2015,    in    Buffalo,       New    York   by

administrative law judge (“ALJ”) Robert T. Harvey. T. 28-55.

Plaintiff appeared with her attorney and testified. An impartial

vocational expert (“VE”) also testified.

      The ALJ issued an unfavorable decision on January 29, 2015.

T. 8-23. Plaintiff timely requested review of the ALJ’s decision by

the Appeals Council. T. 64-65. On November 17, 2016, the Appeals

Council denied Plaintiff’s request for review, making the ALJ’s

decision the final decision of the Commissioner. T. 1-6. Plaintiff

then timely commenced this action.



                                   THE ALJ’S DECISION

      The    ALJ         applied      the         five-step      sequential           evaluation

promulgated by the Commissioner for adjudicating disability claims.

See   20    C.F.R.       §   416.920(a).           At    step    one     of    the    sequential

evaluation,        the    ALJ   found       that        Plaintiff      had    not    engaged    in

substantial gainful activity since the application date. T.13.

      At    step    two,     the      ALJ    determined         that     Plaintiff      had    the

“severe” impairments of lumbar spondylosis and spondylolisthesis,

depression,        anxiety      and    panic       disorder.        T.   13.    The    ALJ also

determined that Plaintiff’s medically determinable impairments of

cervical cancer and Hepatitis type C did not cause significant

work-related functional limitations and thus were nonsevere. Id.


                                                   2
     At step three, the ALJ found that Plaintiff did not have an

impairment or combination of impairments that met or medically

equals an impairment listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1. The ALJ specifically considered Listings 1.03, 1.04A,

12.04, and 12.06 in making this determination. T. 14.

     Before proceeding to step four, the ALJ assessed Plaintiff as

having the residual functional capacity (“RFC”) to perform light

work as   defined   in   20   C.F.R.       416.967(b), with   the following

limitations: cannot work in areas with unprotected heights; cannot

work around heavy, moving, or dangerous machinery; occasional

limitation in bending, climbing, stooping, squatting, kneeling,

balancing and crawling, and pushing and/or pulling with the upper

extremities; no climbing ropes, ladders, or scaffolds; occasional

limitation in the ability to understand, remember and carry out

detailed instructions, maintain attention and concentration for

extended periods, interact appropriately with the general public,

respond appropriately to changes in the work setting, and make

decisions; and cannot work in areas with exposure to cold. T. 16.

     At step four, the ALJ determined that Plaintiff had no past

relevant work. T. 22. At step five, the ALJ relied on the VE’s

testimony to find that, taking into account Plaintiff’s age,

education, work experience, and RFC, there are jobs that exist in

significant numbers in the national economy that Plaintiff can

perform, including the representative occupations of housekeeper,


                                       3
produce sorter, and checker. T. 22-23. The ALJ accordingly found

that Plaintiff was not disabled as defined in the Act. T. 23.

                                    SCOPE OF REVIEW

         A     district    court       may    set     aside    the    Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error.                   42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence

as   a       reasonable   mind   might       accept   as   adequate    to     support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation           omitted).   The    reviewing      court    nevertheless         must

scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

review         for    substantial      evidence       does    not     apply     to   the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,

179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984)).




                                              4
                               DISCUSSION

     Plaintiff contends that remand for calculation and payment of

benefits is warranted because the ALJ: (1) failed to give proper

weight to the disability-supporting opinion of Plaintiff’s treating

neurosurgeon, Dr. Gregory J. Bennett; and (2) improperly gave more

weight to the consultative opinion of Dr. John Schwab.

     For   the   reasons   discussed   below,   the   Court   agrees   with

Plaintiff that, under the applicable regulations, the ALJ was

required to afford controlling weight to Dr. Bennett’s opinion.

Moreover, because Dr. Bennett’s opinion established that Plaintiff

suffers from disabling limitations, remand of this matter solely

for calculation and payment of benefits is warranted.

I.   The Relevant Medical Opinions of Record

     A.    Opinion of Treating Neurosurgeon Dr. Bennett

     Dr. Bennett, Plaintiff’s treating neurosurgeon, completed a

Medical Source Statement of Ability to Do Work-Related Activities

(Physical) on December 19, 2014. T. 347-53. In the statement,

Dr. Bennett opined Plaintiff was capable of lifting and/or carrying

up to ten pounds occasionally, and never lifting and/or carrying

more than ten pounds. T. 347. He opined Plaintiff was able to sit

and stand for up to two hours during an eight hour work day, and

walk for up to one hour during an eight hour work day. T. 348. He

further opined Plaintiff could ambulate up to fifty feet without

the use of a cane. Id. Dr. Bennett’s opinion indicates Plaintiff


                                   5
could frequently use both her left and right hand to reach, handle,

finger, feel, push and pull. T. 349. He also opined Plaintiff could

occasionally operate foot controls with her feet. T. 350.

      Dr. Bennett stated that Plaintiff was incapable of even “low

stress” jobs, that her impairments would likely produce “good days”

and “bad days” and she would need to take unscheduled breaks every

two hours during an eight hour working day. Id. He opined Plaintiff

was   never    able    to     climb   stairs   and    ramps,   climb    ladders    or

scaffolds, balance, stoop, kneel, crouch, or crawl. T. 351. He

further opined Plaintiff should never work around unprotected

heights, moving mechanical parts, or operate a motor vehicle. Id.

He also opined Plaintiff could occasionally work in an environment

with humidity and wetness, dust, odors, fumes, pulmonary irritants,

extreme cold or heat, vibrations, and moderate (office) noise. Id.

Finally,      Dr.   Bennett      opined   Plaintiff      was   able    to     perform

activities     of     daily    living,    such   as    shopping,      using   public

transportation, prepare simple meals, and care for her personal

hygiene. T. 352. However, Dr. Bennett opined Plaintiff was unable

to travel without a companion for assistance. Id.



      B.      Opinion of Treating Physician’s Assistant Sister Nancy
              Murphy PA-C

      Physician’s Assistant (“PA”) Sister Nancy Murphy completed a

Medical Source Statement of Ability to Do Work-Related Activities

(Physical) on December 18, 2014. T. 287-93. In the statement, PA

                                          6
Murphy opined Plaintiff was capable of lifting and/or carrying up

to ten pounds occasionally, and never lifting and/or carrying more

than ten pounds. T. 287. She opined Plaintiff would need to change

positions frequently during an eight hour work day and was not

capable of working full-time. T. 288. PA Murphy indicated Plaintiff

could frequently use both her left and right hand to reach, handle,

finger, feel, push and pull. T. 289. She also opined Plaintiff had

no limitation for operating foot controls. T. 290.

       PA Murphy opined Plaintiff was able to tolerate moderate

stress   in    her     workplace   and    may    need   to    take   three-to-four

unscheduled breaks for fifteen minutes at a time during an eight

hour work day. Id. She stated Plaintiff was never able to climb

stairs and ramps, climb ladders or scaffolds, kneel, crouch, or

crawl, but could stoop occasionally. T. 291. She further opined

Plaintiff should never work around unprotected heights, humidity

and wetness, dust, odors, fumes, or pulmonary irritants; however,

Plaintiff could occasionally work around moving mechanical parts,

vibrations, and moderate (office) noise, and operate a motor

vehicle. Id. Finally, PA Murphy opined Plaintiff was able to

perform some activities of daily living, such as prepare simple

meals, care for her personal hygiene, and slowly climb a few steps

with   use    of   a   single   hand     rail,   but    was   unable   to   perform

activities such as shopping, or walk a block at a reasonable pace

on rough or uneven surfaces. T. 292.


                                          7
      C.    Opinion of Consultative Examiner Dr. Schwab

      On April 4, 2013, Plaintiff underwent an internal medicine

examination by consultative examiner, Dr. Schwab. T. 219-22. On

examination, Dr. Schwab noted Plaintiff appeared in no acute

distress, had a normal gait, and was able to walk on her heels and

toes without difficulty. T. 220. He also noted Plaintiff stopped

her squat two-thirds of the way down due to perceived leg pain. Id.

Plaintiff’s cervical spine and lumbar spine showed full flexion,

extension, lateral flexion bilaterally, and full rotary movement

bilaterally. T. 221. Plaintiff had full range of motion of both her

upper and lower extremities, there was no evidence of subluxations,

contractures, ankylosis, or thickening. Id. Dr. Schwab diagnosed

Plaintiff with Hepatitis C, treated; petit mal seizures; history of

cancer of the cervix, stage one; and tobacco abuse. Id.

      In his source statement, Dr. Schwab opined Plaintiff should

avoid heights or any other activity that would be dangerous due to

her history of seizures. Otherwise, there were no restrictions

based on his examination. T. 222.

II.   Evaluation of Dr. Bennett’s Opinion

      Under the Commissioner’s regulations in place at the time the

ALJ   issued    his   decision,    a   treating   physician’s   opinion   is

generally      entitled   to      “controlling    weight”   when    it    is

“well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other


                                       8
substantial        evidence    in      [the]     case    record.”       20    C.F.R.

§ 404.1527(c)(2); see also Green-Younger v. Barnhart, 335 F.3d 99,

106 (2d Cir. 2003). An ALJ may give less than controlling weight to

a treating physician’s opinion if it does not meet this standard,

but   must “comprehensively set forth [his or her] reasons for the

weight assigned to a treating physician’s opinion.” Halloran v.

Barnhart, 362 F.3d 28, 33 (2d Cir. 2004).

      When    determining      how    much     weight   to    afford    a    treating

physician’s opinion, the ALJ is required to consider “the length of

the treatment relationship and the frequency of examination; the

nature and extent of the treatment relationship; the relevant

evidence,     particularly medical           signs and       laboratory     findings,

supporting the opinion; the consistency of the opinion with the

record as a whole; and whether the physician is a specialist in the

area covering the particular medical issues”. Burgess v. Astrue,

537 F.3d 117, 129 (2d Cir. 2008) (quotation marks, alterations, and

citations omitted). However, the ALJ need not expressly discuss

each of these factors, so long as his “reasoning and adherence to

the regulation are clear.”           Atwater v. Astrue, 512 F. App’x 67, 70

(2d Cir. 2013) (citing Halloran, 362 F.3d at 31–32).

      In     his   decision,     the    ALJ     accorded       little     weight   to

Dr. Bennett’s opinion because it was not supported by the April 2,

2013 assessment provided by consultative examiner, Dr. Schwab.

T. 20. To the extent PA Murphy’s opinion was strikingly similar to


                                         9
and supportive of Dr. Bennett’s opinion, the ALJ found it was of

little weight because it was also inconsistent with Dr. Schwab’s

assessment. T. 19.

     The ALJ further found that Dr. Bennett’s treatment records

and/or    imaging      reports      showed       “mild    findings       at    best”      on

November 14, 2014; September 2, 2014; August 15, 2014; April 15,

2014;    and   March    25,     2014.      T.    20,   referring        to    T.   357-70.

Specifically, the ALJ noted that in November 2014, Dr. Bennett

reported Plaintiff        had    no     tenderness       of   the   upper      and   lower

extremities, normal range of motion, and negative straight leg

raising testing. T. 21, referring to T. 359-60. The ALJ also

concluded that the evidence as a whole established that Plaintiff

required only conservative care for her back pathology and other

impairments. T. 21.

     The Court finds the ALJ’s reasons for discounting the opinion

of treating neurosurgeon Dr. Bennett are unsupported by the record.

First, the ALJ relied heavily on the opinion of Dr. Schwab, which

was based on a one-time consultative examination of Plaintiff,

twenty months       before    Dr.     Bennett’s        opinion.     While it       is   not

necessarily    improper       for     an   ALJ    to   credit     the    opinion     of   a

consultative examiner over the opinion of a treating physician, the

ALJ’s decision to do so in this case was inconsistent with the

record and not supported by substantial evidence.




                                            10
     When evaluating competing medical opinions, the reports of

one-time consultative examinations are “generally given less weight

because they lack the unique perspective to the medical evidence

that a treating physician’s opinion would provide.” Goldthrite v.

Astrue,   535   F.   Supp.   2d   329,    337   (W.D.N.Y.     2008)    (internal

citations omitted). Here, Dr. Bennett, a practicing neurosurgeon,

had been treating Plaintiff for her progressive back pain for at

least eight months before completing his medical source statement.

T. 347-70. His treatment notes consistently referenced the severity

of Plaintiff’s low back pain from seven out of ten, to ten out of

ten (see T. 354, 358, 363, 368), and Plaintiff’s diminished range

of motion in her spine (see T. 355, 359, 369). Moreover, his

opinion   was   consistent    with   the    medical    evidence       of   record,

including   MRIs     of   Plaintiff’s      lumbar     spine    showing      facet

hypertrophy and a spondylolisthesis at L4-5, leading to left sided

foraminal stenosis. T. 255. In addition, Dr. Schwab’s             examination

of Plaintiff in April 2013 was before her back pain worsened to the

point that she was required to undergo epidural injections for

relief, and nearly two years before the ALJ issued his decision in

this matter. See T. 357, 363. The ALJ, as an example, concluded

that Dr. Bennett’s medical source statement was given “little

weight” that plaintiff “. . . could not perform work activity even

at a sedentary level since [this conclusion] is not supported by

Dr. Schwab’s assessment of . . . claimant’s restrictions.”                  T. 20.


                                     11
Under these circumstances, it was erroneous for the ALJ to rely on

Dr.   Schwab’s     single       examination       in     declining      to    afford

Dr.   Bennett’s    opinion,      based    on     extensive     period    of   time,

controlling weight.

      Second, the ALJ improperly interpreted the medical record and

mischaracterized Plaintiff’s treatment as conservative in order to

support   his     decision.      The     ALJ’s    finding      that     Plaintiff’s

progressing course of treatment, which included pain medication

(e.g. Tramadol) (T. 297, 313, 316) and epidural injections (T. 357,

366), was “conservative” is clearly unsupported by the record. See

Hamm v. Colvin, 16cv936(DF), 2017 WL 1322203, at *24 (S.D.N.Y.

Mar. 29, 2017) (finding the plaintiff’s prescriptions for a number

of medications and injections and ablation were not properly

characterized     as    “conservative”        treatment);     Knepple-Hodyno     v.

Astrue, No. 11-cv-443(DLI), 2012 WL 3930442 at *11, (E.D.N.Y.

Sept. 10, 2012) (evidence showing the plaintiff was receiving

epidural injections to her spine called into question whether her

treatment was “conservative”).

      Although    the   ALJ    claimed    Dr.    Bennett      noted   only    “mild”

limitation in Plaintiff’s range of motion, the Court’s review of

the   complete    record      clearly    reveals       that   Dr.   Bennett   found

Plaintiff to have a diminished range of motion in her spine and

that Plaintiff had pain caused by lumbosacral radiculopathy. He

began administering epidural injections in April 2014 because


                                         12
physical therapy was ineffective in relieving Plaintiff’s disabling

pain.   T.    359-68.   Conclusions    by   an   ALJ   that   rely   on   a

mischaracterization of the record, as in this case, cannot be

considered “good reasons” for rejecting a treating physician’s

opinion. Wilson v. Colvin, 213 F. Supp. 3d 478, 485 (W.D.N.Y.

2016); see also Brennan v. Colvin, No. 13-V-6338 AJN RLE, 2015 WL

1402204, at *16 (S.D.N.Y. Mar. 25, 2015).

     For all the foregoing reasons, the Court finds that the ALJ

failed to articulate good reasons for the weight he afforded

Dr. Bennett’s opinion, in violation of the treating physician rule.

The Court further finds that under the Commissioner’s regulations

in place at the time the ALJ issued his decision, Dr. Bennett’s

opinion was entitled to controlling weight, because it was well-

supported by the medical evidence of record.

III. Remedy

     Under 42 U.S.C. § 405(g), the district court has the power to

affirm, modify, or reverse the ALJ’s decision with or without

remanding for a rehearing. Remand solely for calculation and

payment of benefits is appropriate where the record persuasively

demonstrates the claimant’s disability, Parker v. Harris, 626 F.2d

225, 235 (2d Cir. 1980), and there is no reason to conclude that

additional evidence exists that might support the Commissioner’s

claim that the claimant is not disabled, Butts v. Barnhart, 388

F.3d 377, 385–86 (2d Cir. 2004).


                                  13
     For the reasons set forth above, the Court finds that the

ALJ’s decision to give less than controlling weight to the opinion

of Plaintiff’s treating neurosurgeon, Dr. Bennett was legally

erroneous and unsupported by substantial evidence. Furthermore,

based on the VE’s hearing testimony, had Dr. Bennett’s opinion

properly been afforded controlling weight, a disability finding

would have necessarily followed. See T. 54.

     The VE’s testimony clearly reveals the ALJ gave summaries of

two medical findings: the first, consistent with the ALJ’s ultimate

RFC finding, and an alternate hypothetical containing occasional

limitations in the ability to perform certain activities within a

schedule, and occasional limitations in the ability to complete a

normal work week due to pain symptoms. T. 53. The VE’s opinion

relying upon the first hypothetical, with no consideration of the

limitations associated with Plaintiff’s pain, supported Plaintiff’s

ability to do some types of work within the national economy.

However, the hypothetical taking Plaintiff’s symptoms of pain into

account resulted   in   the   finding   that   a   plaintiff   with   those

incapacities would not be able to perform any job and thus, be

disabled. Id. Moreover, a hypothetical presented by Plaintiff’s

attorney which relied on Dr. Bennett’s conclusions also resulted in

the finding that a plaintiff with those limitation would be unable

to perform any job in the national economy and thus, would be

disabled. T. 54.


                                  14
     Finally, the record in this case is complete, and further

development cannot reasonably be expected to support a finding that

Plaintiff is not disabled. Accordingly, the Court finds that remand

solely for the calculation and payment of benefits is warranted.

                              CONCLUSION

     For   the   foregoing   reasons,   the   Court   finds   that   the

Commissioner’s decision was legally erroneous and is not supported

by substantial evidence. It therefore is reversed. Accordingly,

Defendant’s motion for judgment on the pleadings (Docket No. 17) is

denied, and Plaintiff’s motion for judgment on the pleadings

(Docket No. 10) is granted, and the case is remanded solely for the

calculation and payment of benefits. The Clerk of Court is directed

to close this case.

     ALL OF THE ABOVE IS SO ORDERED.


                                      S/Michael A. Telesca
                                 _____________________________
                                 HONORABLE MICHAEL A. TELESCA
                                 United States District Judge


Dated:     October 24, 2018
           Rochester, New York




                                  15
